significant index no abe asu rs department of the treasury internal_revenue_service washington d c tap mat al uut tax exempt and government entities in re dear hospital nursing home this letter constitutes notice that a conditional waiver of the minimum_funding_standard has been granted for the above-named pension_plan for the plan_year beginning oo the conditional waiver has been granted in accordance with sec_412 of the internal_revenue_code code and sec_303 of the employee_retirement_income_security_act_of_1974 erisa the amount for which the waiver has been granted is the contribution that would otherwise be required to reduce the balance in the funding_standard_account of the plan to zero as of the end of the plan_year for which the waiver has been granted the hospital corporation the hospital is a general than’ adjacent to the hospital in - and also operates as a not-for- profit entity a common board_of directors governs the hospital and nursing home is a private not-for-profit sec_501 - with less serving a rural population the nursing home established _ has the hospital the primary employer for the plan has experienced temporary substantial business hardship as evidenced by operating and net losses for the past six years from factors including __ these losses are caused by several e a shift in services being provided on an inpatient basis to an outpatient setting that is paid at a lower rate e e inadequate rate increases from the state and hmos and the costs associated with the recruitment of new physicians as older physicians retire o because the hospital has a small patient volume and is located in a rural community where reimbursement rates for physicians and hospitals are the lowest in the state the hospital has found it necessary to guarantee and subsidize physicians’ income the hospital's major cash and investment_assets are either board restricted funds which are pledged as collateral on short-term loans used to finance hospital renovations and equipment purchases or are donor restricted endowment funds that cannot be used the hospital is in the process of obtaining additional long-term financing long-term financing has been difficult to obtain because of the hospital's history and the current tight lending practices of banks and other lending institutions the nursing home has also been experiencing financial hardship over the past six years with minimal gains experienced in two of the years and losses experienced in two of the years a large loss for was due primarily to cost incurred under a self-insured workers compensation plan and a lesser net gain in resulted from receiving medicaid rate adjustments for prior years the gain for was minimal the nursing home reimburses the hospital for services provided to the nursing home but is currently unable to generate a cash_flow large enough to reduce its current reimbursement liability as a result of efforts taken to effect recovery the hospital expects to have a net gain for and the hospital’s losses have been declining in the prior four years the hospital reduced its staff by thirty full-time employees during and has negotiated new and more favorable reimbursement agreements with its hmos for and supply expenses for drugs and medical_supplies will decrease in with the recent signing of new group purchasing agreements the hospital has been actively recruiting new physicians which will result in higher revenues for the hospital and has lowered its recruitment costs by partnerships with local physician groups the hospital has a pending application with the state’s department of health to convert ato an performance i which will improve the hospital's financial _ as of the only group still accruing benefits under the plan consists of the registered nurses rns working in the hospital and nursing home benefits were frozen for management department heads and other non- union employees with four-year degrees on were frozen for employees who are members of benefits on which covers most departments in the hospital and nursing home and these members joined the union pension_plan on ae as of _ the ratio of the market_value of assets of the plan to current liabilities under the plan is this waiver has been granted subject_to the following condition which you have agreed to the hospital and nursing home will make sufficient contributions to the plan bys standard for the plan for the plan_year beginning including the amortization payment for the to timely satisfy the minimum_funding waiver - if the company fails to meet the above condition this waiver is retroactively null and void your attention is called to sec_412 of the code and sec_304 of erisa which describes the consequences which result in the event the plan is amended to increase benefits to change the rate in the accrual_of_benefits or to change the rate of vesting while any portion of the waived amount remains unamortized this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent when filing form_5500 for the plan_year beginning this letter should be entered on schedule b actuarial information we have sent a copy of this letter to the _ the date of and to your authorized representatives form on file with this - office if you have any questions concerning this letter please contact - bo in any correspondence relating to this letter please refer to t ep ra t a2 as well wh fh martin l pippins manager employee_plans actuarial group
